IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-41351
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellant,

versus

EFRAIN CASTILLO-RODRIGUEZ,

                                         Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-97-CR-239-1
                       - - - - - - - - - -
                          April 8, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Efrain Castillo-Rodriguez appeals his judgment of conviction

and sentence after pleading guilty to reentry after deportation

in violation of 8 U.S.C. § 1326.   He argues that he was charged

with and pleaded guilty to § 1326(a), simple reentry, but that he

was sentenced as if he had pleaded guilty to reentry following a

conviction for an aggravated felony for purposes of § 1326(b)(2).

His argument is foreclosed by the Supreme Court’s decision in

Almendarez-Torres v. United States, ___ U.S. ___, 1998 WL 126904,

at *3, *8 (U.S. Mar. 24, 1998).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
            No. 97-41351
                - 2 -

AFFIRMED.